TO BE PUBLISHED


                ,$uVrrutr (~Vurf of ~irufurkg_

                                 NO. 2007-SC-000150-KB




KENTUCKY BAR ASSOCIATION                                               MOVANT




V.                             IN SUPREME COURT




JAMES GREGORY TROUTMAN                                            RESPONDENT




                                  OPINION AND ORDER

              This matter is before the Court on the motion of the Kentucky Bar

Association (KBA) for an order of temporary suspension of the Respondent, James

Gregory Troutman, KBA Member No. 84473, whose bar roster address is

4000 Abbeywood Village Drive ; Louisville, Kentucky 40241 . The Court grants the

motion in accordance with Supreme Court Rule (SCR) 3.166 due to Troutman's felony

convictions in the Jefferson Circuit Court .

              On January 25, 2007, Troutman pled guilty to, among other things, two

counts of wanton endangerment in the first degree and one count of criminal mischief in
the first degree. Both wanton endangerment in the first degree and criminal mischief in

the first degree are Class D felonies. Troutman was granted pretrial diversion .

               Under SCR 3.166(1), "[a]ny member of the Kentucky Bar Association who

pleads guilty to a felony, including   a no contest plea or a plea in which the member
allows conviction but does not admit the'commission of a crime, or is convicted by a

judge or jury of a felony, in this State or in any other jurisdiction, shall be automatically

suspended from the practice of law in this Commonwealth . . . . The imposition of

probation, parole, diversion or any other type of discharge prior to the service of

sentence, if one is imposed, shall not affect the automatic suspension. The suspension

shall take effect automatically beginning on the day following the plea of guilty or finding

of guilt by a judge or jury or upon the entry of judgment whichever occurs first ."

              Accordingly, IT IS HEREBY ORDERED :

               (1)    That Troutman was suspended from the practice of law in the

Commonwealth of Kentucky from January 26, 2007, the day following his plea of guilty ;

               (2)    That this suspension will continue until superseded by another

order of this Court ; and

              (3)     That in accordance with SCR 3.166(4) and 3 .390, Troutman shall,

within ten days from the entry of this Opinion and Order, notify, in writing, all courts in

which he may have matters pending and all clients for whom, he is actively involved in

legal representation of his inability to provide further legal services ; and he shall furnish

the Executive Director of the KBA with a copy of all such letters . Furthermore,

Troutman shall make arrangements to return all active files to the clients or to new

counsel, shall return all unearned attorney fees and client property to the client, and
shall advise the Executive Director of the KBA of such arrangements within the same

ten-day period . Furthermore, to the extent possible, Troutman shall immediately cancel

and cease any advertising activities in which he is engaged .

              All concur.

              ENTERED: March 22, 2007.